This is an appeal from a decree of the Court of Probate of the town of Scituate, allowing a guardian's account. In this court, on trial to the jury, the presiding justice was asked to instruct the jury that certain charges against the estate of the wards for expenditures for stock, labor, and implements, and for carrying on a farm belonging to the wards, should be stricken from the account, because the guardian had no right to carry on the farm. The court refused, but did instruct the jury that it was the guardian's duty to manage the estate frugally and without waste; that, while he had no right to carry on farming or other business as a speculation, yet if to maintain the place properly as a farm, and to provide suitably and economically for the wards from the produce of it as a home, it was necessary, in the exercise of a prudent judgment, to purchase stock and hire labor, the expenditures therefor should be allowed. The verdict on the items being in favor of the appellees, the appellant asks for a new trial for error alleged in the instruction.
The testimony shows that the wards were four children, the oldest being but a little over fourteen; that their father was recently dead, their mother living; that they had, besides a small amount of personal estate, the farm, subject to their mother's right of dower in it; that in this situation the problem for the guardian was, how best to support and care for the wards; and that he decided to leave them with their mother at their home on the farm, hiring a man to manage the farm, stocking it, and giving the widow the produce, she to do the work necessary in providing and caring for them; the place being where they could be suitably educated, besides becoming familiar by their mode of life with the business of farming. This decision of the guardian has *Page 510 
received the approval of the Court of Probate and the jury, and the appellant does not undertake to show that it operated disadvantageously to the wards, but he contends that the expenditures incurred in consequence should not be allowed, because the guardian, instead of so carrying on the farm, should have leased it, and supported his wards and educated them out of the rents and the other estate, so far as possible, selling portions of the estate, if necessary, to supply any deficiency. The question, then, is whether a guardian has a right to carry on himself a farm belonging to his ward, when he can do so for the benefit of the ward, or, at least, not disadvantageously to him, or must under all circumstances lease it out.
Our statute, Pub. Stat. R.I. cap. 168, § 33, prescribing the duty of a guardian to the property of the ward, simply declares that he "shall improve his estate frugally and without waste, and apply the income and profits thereof, or so much thereof as may be necessary and proper, to the support and maintenance of the person to whom they shall belong, and his household or family, if any such there be." The appellant argues, from the use of the word "income" in this passage, that, if the guardian has a farm in his charge, he must lease it out, and so derive an "income" from it. We do not think this argument is sound. Rent is only one form of income. Income is defined by Webster to be "that gain which proceeds from labor, business, or property of any kind;the produce of a farm, the rent of houses," etc. The statute, cap. 168, § 31, empowers the guardian to lease the real estate of his ward with the approval of the probate court, but does not direct him to do so. Doubtless, as a general rule, it is wiser and better for a guardian, having charge of a farm belonging to his ward, to lease it than to manage it himself, as it is certainly safer for him to do so; but there may be circumstances in which it is proper and advantageous for his wards for him to take the management on himself; and, when these circumstances exist, we know of no rule of law making it illegal to do so. We see nothing in the testimony as reported to lead us to think that the jury erred in finding that such a course was proper in the circumstances existing in the case at bar.
Petition dismissed.